--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10-2
 
REMOTEMDX, INC.
EXCHANGE AGREEMENT
 
This Exchange Agreement (the “Agreement”) is entered into as of November __,
2009 by and between RemoteMDx, Inc., a Utah corporation (the “Company”), and
Tennenhaus (“Debt Holder”).
 
R E C I T A L S
 
A.         The Company, through its Board of Directors, has decided to authorize
and issue a new series of stock to be designated Series D Convertible Preferred
Stock of the Company (“Series D Convertible Preferred Stock”).
 
B.         The Company, through its Board of Directors, has decided to offer the
Debt Holder the right to exchange and convert each $1,000 of the outstanding
debt of the Company held by Debt Holder (hereinafter, the “Obligations”) for one
(1) whole share of Series D Convertible Preferred Stock.
 
C.         The rights of the Series D Convertible Preferred Stock shall be as
set forth in the Certificate of Designation of the Relative Rights and
Preferences of the Series D Convertible Preferred Stock of the Company (the
“Designation”).
 
NOW THEREFORE, in consideration of the foregoing and the mutual promises herein
contained, the parties agree as follows:
 
A G R E E M E N T
 
1.         Exchange of Obligations for Series D Convertible Preferred Stock.
Subject to the terms and conditions hereof, Debt Holder and the Company hereby
exchange all Obligations held by the Debt Holder as follows: (i) for each $1,000
owed under such Obligations, including accrued and unpaid interest through the
date of conversion and exchange, one (1) whole share of Series D Convertible
Preferred Stock and (ii) cash for the balance of such Obligations remaining
after conversion under (i). Fractional shares of the Series D Convertible
Preferred Stock shall not be issued.  This Agreement shall only become effective
and accepted by the Company at such time as the Company has sold shares of the
Series D Convertible Preferred Stock for aggregate proceeds of a minimum of
$2,600,000.
 
2.         Closing.  Upon (a) acceptance and execution of this Agreement by the
Company, and (b) surrender of all instruments evidencing the Obligations marked
“Paid in Full” or otherwise evidencing the cancellation and satisfaction
thereof, the Company shall issue to the Debt Holder that number of shares of
Series D Convertible Preferred Stock indicated opposite the Debt Holder’s name
on the attached Exhibit A.
 
3.         Representations and Warranties of the Company. The Company represents
and warrants to the Debt Holder that (a) the shares of Series D Convertible
Preferred Stock have been duly authorized and validly issued and are fully paid
and non-assessable, and (b) this Agreement has been duly authorized, executed
and delivered by the Company, and this Agreement constitutes the valid and
legally binding obligation of the Company.
 
 
1

--------------------------------------------------------------------------------

 
 
4.         Investment Representations.
 
4.1           This Agreement is made in reliance upon the Debt Holder’s
representation to the Company, which by acceptance hereof the Debt Holder hereby
confirms, that the shares of Series D Convertible Preferred Stock to be received
by the Debt Holder will be acquired for investment for the own account of the
Debt Holder, not as a nominee or agent, and not with a view to the sale or
distribution of any part thereof, and that the Debt Holder has no present
intention of selling, granting participation in, or otherwise distributing the
same, but subject nevertheless to any requirement of law that the disposition of
the property of the Debt Holder shall at all times be within the control of the
Debt Holder.
 
4.2           The Debt Holder understands that the Series D Convertible
Preferred Stock is not registered under the Securities Act of 1933, as amended
(the “Securities Act”), on the basis that the sale provided for in this
Agreement and the issuance of securities hereunder is exempt from registration
under the Securities Act pursuant to Section 4(2) and 3(a)(9) thereof, and that
the Company’s reliance on such exemption is predicated on the Debt Holder’s
representations set forth herein. The Debt Holder realizes that the basis for
the exemption may not be present if, notwithstanding such representations, the
Debt Holder has in mind merely acquiring shares of the Series D Convertible
Preferred Stock for a fixed or determinable period in the future, or for a
market rise, or for sale if the market does not rise. The Debt Holder does not
have any such intention.
 
4.3           The Debt Holder understands that the Series D Convertible
Preferred Stock may not be sold, transferred, or otherwise disposed of without
registration under the Securities Act or an exemption therefrom, and that in the
absence of an effective registration statement covering the Series D Convertible
Preferred Stock or an available exemption from registration under the Securities
Act, the Series D Convertible Preferred Stock must be held indefinitely. In
particular, the Debt Holder is aware that the Stock may not be sold pursuant to
Rule 144 (“Rule 144”) promulgated under the Securities Act unless all of the
conditions of Rule 144 are met. Among the conditions for use of Rule 144 is the
availability of current information to the public about the Company.
 
4.4           The Debt Holder either (A) is an “accredited investor” within the
meaning of Securities and Exchange Commission (“SEC”) Rule 501 of Regulation D,
as presently in effect, or (B) (i) certifies that such Debt Holder is not a
“U.S. person” within the meaning of SEC Rule 902 of Regulation S, as presently
in effect, and that such Debt Holder is not acquiring the Series D Convertible
Preferred Stock for the account or benefit of any such U.S. person, (ii) agrees
to resell the Series D Convertible Preferred Stock only in accordance with the
provisions of such Regulation S, pursuant to registration under the Securities
Act, or pursuant to an available exemption from registration and agrees not to
engage in hedging transactions with regard to the Series D Convertible Preferred
Stock unless in compliance with the Securities Act, (iii) agrees that any
certificates for any securities issued to such Debt Holder shall contain a
legend to the effect that transfer is prohibited except in accordance with the
provisions of such Regulation S, pursuant to registration under the Securities
Act or pursuant to an available exemption from registration and that hedging
transactions involving such Series D Convertible Preferred Stock may not be
conducted unless in compliance with the Securities Act, (iv) agrees that the
Company is hereby required to refuse to register any transfer of any securities
issued to such Debt Holder not made in accordance with the provisions of such
Regulation S, pursuant to registration under the Securities Act, or pursuant to
an available exemption from registration.
 
 
2

--------------------------------------------------------------------------------

 
 
5.         Miscellaneous
 
5.1           Counterparts Signature; Facsimile Delivery. This Agreement may be
executed in any number of counterparts and delivered by facsimile, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.
 
5.2           Additional Documents. Each party hereto agrees to execute any and
all further documents and writings and to perform such other actions which may
be or become necessary or expedient to effectuate and carry out this Agreement.
 
5.3           Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Utah, without giving effect
to any of the conflicts of law principles which would result in the application
of the substantive law of another jurisdiction. This Agreement shall not be
interpreted or construed with any presumption against the party causing this
Agreement to be drafted.
 
5.4           Severability. In case any provision in this Agreement shall be
held invalid, illegal or unenforceable, in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and the remaining provisions shall not in any way be affected or
impaired thereby.
 
5.5           Notice. Any notice required to be given under the terms of this
Agreement shall be addressed to the Company in care of its Secretary at the
office of the Company at 150 West Civic Center Drive, Suite 400, Sandy, Utah
84070, and any notice to be given to Debt Holder shall be addressed to the Debt
Holder at the address given by Debt Holder beneath the signature to this
Agreement, or such other address as either party to this Agreement may hereafter
designate in writing to the other. Any such notice shall be deemed to have been
duly given when enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, registered or certified and deposited (postage or registration or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States.
 
5.6           Successors. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company. Where the context
permits, “Debt Holder” as used in this Agreement shall include Debt Holder’s
executor, administrator or other legal representative or the person or persons
to whom Debt Holder’s rights pass by will or the applicable laws of descent and
distribution.
 
5.7           California Securities Law. THE SALE OF THE SECURITIES WHICH ARE
THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF CALIFORNIA, AND THE ISSUANCE OF SUCH SECURITIES OR
THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO SUCH
QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM THE
QUALIFICATION BY SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA CORPORATIONS
CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON
SUCH QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.
 
 
3

--------------------------------------------------------------------------------

 
 
5.8           Consent to Increase of Authorized Capital.  Debt Holder hereby
consents to the increase of the Company’s authorized capital, increasing to
600,000,000 shares the number of shares of Common Stock that the Company is
authorized to issue under its Articles of Incorporation.  No further action or
consent shall be required from Debt Holder after issuance of the Series D
Preferred Stock to Debt Holder in connection with the Company’s execution and
filing of an amendment to its Articles of Incorporation to effect this increase.
 
 


 


 


[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]





 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 
 

       
REMOTEMDX, INC.
 
a Utah corporation
       
By:
     
Its:
 
Chief Executive Officer
 














 




[Signature Page Exchange Agreement]



 
5

--------------------------------------------------------------------------------

 



       
DEBT HOLDER:
 
       
By:
           
Address:
             

 


















[Signature Page Exchange Agreement]



 
6

--------------------------------------------------------------------------------

 

EXHIBIT A



   
Aggregate Amount of
   
No. of Preferred
 
Debt Holder Name
 
Obligations Converted
   
Shares to be Issued
               
Robert Childers
  $ 50,000       50  
Jim Dalton
  $ 15,000       15  
Larry Schafran
  $ 110,000       110  
David  Hanlon
  $ 115,000       115  
Commerce Financial LLC
  $ 2,148,414       2,149  
David Derrick
  $ 1,800,000       1,800  
JBD Management LLC
  $ 1,000,000       1,000  
Otter Capital
  $ 212,575       213  
Advance Technology LLC
  $ 3,188,630       3,189  
Mark Weidman Trust
  $ 106,288       107  
Dina Weidman
  $ 106,288       107  
Mountain Land Cattle
  $ 75,000       75  
Group Investment Solutions
  $ 250,000       250  
David Pottruck
  $ 106,750       107  
Taube Family Trust
  $ 205,013       205  
TFT Partners, LLC
  $ 51,254       52  
Laurence Blickman
  $ 102,507       103  
Robert Naify Living Trust
  $ 102,507       103  
Adrienne Baker
  $ 89,576       90  
Anasazi Partners III, LLC
  $ 120,010       120  
Klapper Family Trust
  $ 590,000       590  
Clydesdale Partners II, LLC
  $ 780,000       780  
Stuart J. Kahn
  $ 300,000       300  
William B. Stevenson
  $ 300,000       300  
John C. Walsey
  $ 300,000       300  
Lintel Corporation
  $ 902,000       902  
Edmund Tennenhaus
  $ 166,250       167  
Solomon Tennenhaus
  $ 381,750       382  
Anasazi Partner III, LLC
  $ 131,570       132  
Anasazi Partner III, Offshore
  $ 131,570       132  
Christopher Baker
  $ 284,860       285  
Clydesdale Partners, LLC
  $ 355,000       355  
David Solomon
  $ 153,500       154  
Otter Capital LLC
  $ 193,000       193  
Dovie Leybovich
  $ 43,850       44  
Ben Leybovich
  $ 43,850       44  
Lazar Leybovich
  $ 175,429       176  
James & Beverly Carter
  $ 87,714       88  
Robert & Barbara Saragenti
  $ 87,714       88  
Charles Alberta
  $ 43,857       44  
Scott Carter
  $ 43,857    
44
      $ 15,450,583       15,416  

 


7

--------------------------------------------------------------------------------